PER CURIAM.
Appellant appeals from his conviction of armed robbery, contending that the trial court erred in denying his motion to suppress the fruits of a search of his automobile which was made following his arrest for speeding and driving under the influence of alcohol. Although we do not agree with the trial court’s conclusion that the evidence was seized pursuant to a valid inventory search, we find that the search was valid on other grounds. The officers who seized the evidence were justified in the search of the front seat area of appellant’s vehicle because they had probable cause to believe that it contained a concealed firearm and exigent circumstances existed for such search. See Benton v. State, 329 So.2d 385 (Fla. 1st DCA 1976).
AFFIRMED.
McCORD, BOOTH and SHIVERS, JJ., concur.